 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LINDA ROSE EXPOSE,                                   No. 2:19-cv-1866-TLN-KJN PS
12                        Plaintiff,                      ORDER DENYING IFP APPLICATION
13             v.                                         (ECF No. 2)
14   FAY SERVICING, INC., et al.,
15                        Defendants.
16

17             Presently pending before the court is plaintiff’s motion for leave to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) The court may authorize the

19   commencement of an action “without prepayment of fees or security therefor” by a person that is

20   unable to pay such fees or provide security therefor. 28 U.S.C. § 1915(a)(1). Presently, a filing

21   fee of $400.00 is required to commence a civil action in this court.

22             Here, the court cannot find that plaintiff is unable to pay, or provide security for, the court

23   filing fee. The affidavit in support of the motion indicates that plaintiff’s gross wages are

24   $3,200.00 per month, i.e., $38,400.00 annually. According to the United States Department of

25   Health and Human Services, the poverty guideline for a household of 1 person (as indicated by

26   her IFP affidavit) not residing in Alaska or Hawaii is $12,490.00 for 2019. See

27
     1
         This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(21).
28
                                                          1
 1   https://aspe.hhs.gov/poverty-guidelines. Thus, plaintiff’s gross household income is in excess of

 2   300% of the 2019 poverty guideline. Additionally, though plaintiff asserts her mortgage

 3   payments are $1281.75 per month, and associated utility payments are $600, other portions of the

 4   record indicate that she has been evicted from her home. (See ECF Nos. 3, 6.) She also

 5   contradictorily asserts in her first amended complaint that her mortgage debt is “zero.” (ECF No.

 6   4 at ¶ 13.2.) Thus, plaintiff appears to have resources at her disposal, requiring her application

 7   for IFP be denied.

 8          To be sure, the court is sympathetic to the fact that plaintiff does not have a large income

 9   by any measure. However, numerous litigants in this court have significant monthly

10   expenditures, and may have to make difficult choices as to which expenses to incur, which

11   expenses to reduce or eliminate, and how to apportion their income between such expenses and

12   litigating an action in federal court. Such difficulties in themselves do not amount to indigency.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.   Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied; and

15          2. Within 28 days of this order, plaintiff shall pay the applicable filing fee. Failure to

16               timely pay the filing fee, or timely request an extension of time to do so, will result in

17               dismissal of the action pursuant to Federal Rule of Civil Procedure 41(b).

18          IT IS SO ORDERED.

19          DATED: September 27, 2019

20
21

22

23

24

25

26
27

28
                                                       2
